DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 Response to Amendment
In response to the amendment received on April 25, 2022:
Claims 1-20 are pending;
The prior art rejections set forth in the previous Office Action are withdrawn in light of the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (JP 2006-049194A).
As to claim 1, Saito discloses a battery assembly, comprising: a battery unit 3 comprising a battery, a first engaging portion 9, and a second engaging portion 10, the first engaging portion 9 and the second engaging portion 10 disposed on an end portion of the battery 3, the second engaging portion 10 being movable relative to the end portion; and a battery holding unit (region defined by portion 6 and member 5), the battery unit removably held by the battery holding unit,
the battery holding unit comprising a holding member 5, the holding member 5 configured to engage with the first engaging portion 9 to hold the battery unit at a first position (Fig. 1) or to engage with the second engaging portion 10 to hold the battery unit at a second position (Figs. 4-5), wherein when the holding member 5 and the first engaging portion 9 relatively move away from each other along a disengagement direction, the battery unit 3 moves along a detachment direction from the first position to the second position at which the holding member engages 5 with the second engaging portion 10, and the second engaging portion 10 is allowed to move relative to the end portion to disengage from the holding member 5, so that the battery unit 3 moves again along the detachment direction to be removed from the battery holding unit 6 (Figs. 1, 3-5).

    PNG
    media_image1.png
    469
    355
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    951
    media_image2.png
    Greyscale

As to claim 16,  the battery holding unit 2 includes a base, the holding member is disposed on the base, the base has a barrier portion and when the battery is held in the first position, the barrier portion corresponds to the second engaging portion (Fig. 1).

    PNG
    media_image3.png
    695
    543
    media_image3.png
    Greyscale

As to claim 20,  as shown above the disengagement direction (horizontal arrow above) is substantially perpendicular to the detachment direction (vertical arrow above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 3-7 and 14-15 are allowed for reasons set forth in item 7 of previous Office Action mailed October 8, 2021.
Claims 2, 8-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a.  With respect to claim 2, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery assembly of claim 2 further comprising a lock device disposed on the holding unit to couple with the holding member to function in the manner recited therein.  
Saito (JP 2006-049194A) teaches of a simpler detachment mechanism and there is no apparent need or motivation to modify the apparatus of Saito with the particular lock device of claim 2 and any such modification would appear to render the apparatus of Saito to be cumbersome and further complicate the release mechanism therein with an unnecessary lock assembly.  The detachment button of Saito provides for the sufficient functionality of the attaching and detaching of the battery alone.
Claims 8-11 are dependent upon claim 2 and allowable for at least the same reasons.
b.  With respect to claim 12, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery assembly of claim 12 further comprising a lock device disposed on the battery unit to couple with the first engaging portion to function in the manner recited therein.  
Saito (JP 2006-049194A) teaches of a simpler detachment mechanism and there is no apparent need or motivation to modify the apparatus of Saito with the particular lock device of claim 2 and any such modification would appear to render the apparatus of Saito to be cumbersome and further complicate the release mechanism therein with an unnecessary lock assembly.  The detachment button of Saito provides for the sufficient functionality of the attaching and detaching of the battery alone.
Claim 13 are dependent upon claim 12 and allowable for at least the same reasons.
c. With respect to claim 17, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery assembly of claim 17 wherein the battery holding unit comprises a base, the holding member disposed on the base, the battery unit has a guiding groove at the end portion and the base is relatively moveable along the guiding groove so that the battery unit is guided to move relative to the holding unit.
Saito (JP 2006-049194A) teaches of a simpler detachment mechanism and there is no apparent need or motivation to modify the apparatus of Saito with the particular guiding groove.  Furthermore given the displacement distance between the battery 3 and the recess of the holder where the battery is inserted, the only portion of the battery unit close enough to the holder is the end portion of the second engagement portion 10 which is flexible.  Therefore, the design of Saito is such that there is no benefit or reason to modify the end portion of the battery to further include a guiding groove as it would not be capable of guiding the battery in the manner recited in claim 17 given the gap distance between the end portion of the battery and the battery holding unit.
d. With respect to claim 18, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery assembly of claim 18 wherein the battery holding unit comprises a base, the holding member disposed on the base, the battery unit has a recessed portion at the end portion, am outer wall of the base is relatively movable along an inner wall of the recessed portion so that the battery unit is guided to move relative to the holding unit.
Saito (JP 2006-049194A) teaches of a simpler detachment mechanism and there is no apparent need or motivation to modify the apparatus of Saito with the particular guiding groove.  Furthermore given the displacement distance between the battery 3 and the recess of the holder where the battery is inserted, the only portion of the battery unit close enough to the holder is the end portion of the second engagement portion 10 which is flexible.  Therefore, the design of Saito is such that there is no benefit or reason to modify the end portion of the battery to further include a recessed portion and an outer wall of the base relatively moveable along an inner all of the recessed portion as it would not be capable of guiding the battery in the manner recited in claim 18 given the gap distance between the end portion of the battery and the battery holding unit.
e. With respect to claim 19, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery assembly of claim 19 wherein the battery holding unit comprises a base having a guiding surface at a side facing the battery unit and the battery unit has a guiding wall at the end portion, the guiding wall of the battery unit moveable along the guiding surface of the base so that the battery unit is guided to move relative to the holding unit.
Saito (JP 2006-049194A) teaches of a simpler detachment mechanism and there is no apparent need or motivation to modify the apparatus of Saito with the particular guiding groove.  Furthermore given the displacement distance between the battery 3 and the recess of the holder where the battery is inserted, the only portion of the battery unit close enough to the holder is the end portion of the second engagement portion 10 which is flexible.  Therefore, the design of Saito is such that there is no benefit or reason to modify base of the holding member to include a guiding surface and the end portion of the battery to further include a guiding wall as it would not be capable of guiding the battery in the manner recited in claim 19 given the gap distance between the end portion of the battery and the battery holding unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725